UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 April 6, 2012 Date of Report (Date of earliest event reported) AMC ENTERTAINMENT INC. (Exact name of registrant as specified in its charter) Delaware 1-8747 43-1304369 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 920 Main Street Kansas City, Missouri 64105-1977 (Address, including zip code, of registrant’s principal executive offices) (816) 221-4000 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On April 6, 2012, the Company issued a press release announcing the completion of the previously announced redemption of $51,035,000 aggregate principal amount of its outstanding 8% Senior Subordinated Notes due 2014 (the "Notes") through the operation of an optional redemption pursuant to the indenture governing the Notes, dated as of February 24, 2004, at a redemption price of 100.00% of the principal amount thereof plus accrued but unpaid interest. A copy of the Company’s press release announcing the completion of the redemption of the Notes is included as Exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d)Exhibits. ExhibitNo. Description Press Release of the Company 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMC ENTERTAINMENT INC. Date:April 6, 2012 By: /s/CRAIG R. RAMSEY Craig R. Ramsey Executive Vice President and Chief Financial Officer 3 EXHIBITINDEX ExhibitNo. Description Press Release of the Company 4
